EXHIBIT 10.38

ACKNOWLEDGMENT

This ACKNOWLEDGMENT is executed as of August 12, 2005, by GEORGIA TECH RESEARCH
CORPORATION, a Georgia non-profit corporation (“GTRC”).

WHEREAS, Dr. David N. Ku (“Ku”) is a full-time professor at the Georgia
Institute of Technology (“GIT”); and

WHEREAS, GTRC is the assignee of all intellectual property rights that GIT may
hold; and

WHEREAS, Ku has assigned all of his right, title and interest in and to U.S.
Patent No. 5,981,826, titled “Poly(Vinyl Alcohol) Cryogel” (the “GTRC Patent”),
to GTRC; and

WHEREAS, Ku filed a certain continuation-in-part patent application based on the
GTRC Patent that resulted in the issuance of U.S. Patent No. 6,231,605, titled
“Poly(Vinyl Alcohol) Hydrogel” (any related continuations,
continuations-in-part, divisions thereof, reissues, renewals and extensions, as
well as intellectual property that now exists or is hereafter developed that is
based on such patent is hereinafter collectively referred to as the “SaluMedica
Patent”), all right, title and interest in and to which Ku has assigned to
SaluMedica, LLC (“SaluMedica”); and

WHEREAS, GTRC and SaluMedica have entered into that certain License Agreement
dated March 5, 1998 (as amended to date, the “License Agreement”), pursuant to
which GTRC has granted SaluMedica a certain license in and to the GTRC Patent,
which license SaluMedica intends to sublicense to SpineMedica Corp., a Florida
corporation (“SpineMedica”); and

WHEREAS, Ku has filed Patent Application No. 10/658,932, titled “Flexible Spinal
Disc,” relating to a medical device for the replacement or treatment of
intervertebral spinal discs (any patents issued in respect thereof and any
intellectual property that now exists or is hereafter developed that is based on
such patent or patent application is hereinafter collectively referred to as the
“Ku Patent Application”);

NOW, THEREFORE, GTRC hereby acknowledges, agrees and represents as follows:

1. With respect to the License Agreement, GTRC hereby represents to SpineMedica
that, to GTRC’s knowledge at the date of this Acknowledgement:

(a) the License Agreement is in full force and effect and has not been amended,
modified or changed, whether in writing or orally, except pursuant to: (i) that
certain First Amendment to License Agreement dated November 18, 1998, (ii) that
certain Second Amendment to License Agreement dated February 28, 2005; and
(iii) that certain Third Amendment to License Agreement dated August 12, 2005;

(b) neither GTRC nor, to GTRC’s knowledge, SaluMedica is in default in any way
under the License Agreement, and, to GTRC’s knowledge, no event has occurred
that is or would constitute a default by either GTRC or SaluMedica under the
License Agreement; and

(c) Except for the rights granted to SaluMedica under the License Agreement,
GTRC has not granted any rights in and to the GTRC Patent to any third party
that allow any such third party to use or sublicense the GTRC Patent for
commercial purposes.

 

1 of 2



--------------------------------------------------------------------------------

2. GTRC acknowledges that SaluMedica has granted or will grant to SpineMedica a
sublicense to, among other things, practice and use the technology related to
the GTRC Patent pursuant to the terms set forth in a license agreement (the
“Sublicense Agreement”). GTRC hereby acknowledges and agrees that, to GTRC’s
knowledge at the date of this Acknowledgement, the grant to SpineMedica by
SaluMedica of, among other things, an exclusive, fully-paid, royalty-free,
irrevocable sublicense to practice and use the technology related to the GTRC
Patent, specifically for practice and use in the field of use consisting of all
neurological and orthopedic uses, including muscular and skeletal uses, related
to the human spine, is not in conflict with any agreement or understanding
between or among GTRC or GIT and SaluMedica or Ku. Notwithstanding the
foregoing, it is understood that the irrevocable license between SaluMedica and
SpineMedica pertains only to the license grant under the Sublicense Agreements,
and does not affect GTRC’s rights to revoke the license granted to SaluMedica
under the License Agreement.

3. GTRC hereby acknowledges and agrees that, to GTRC’s knowledge at the date of
this Acknowledgement, it has no right, title and interest in or to the Ku Patent
Application.

IN WITNESS WHEREOF, GTRC has executed this Acknowledgment as of the date first
written above.

 

GEORGIA TECH RESEARCH CORPORATION

By:  

/s/ Lauren MacLanahan

Name:  

Lauren MacLanahan

Its:  

Technology Licensing Associate

By:  

/s/ G. Duane Hutchison

Name:  

G. Duane Hutchison

Its:  

Asst. Secretary & Asst. Treasurer

 

Read and Understood:

SALUMEDICA, LLC

By:

 

/s/ Eric D. Ranney

 

Eric D. Ranney, Manager

By:

 

/s/ Robert B. Braden

 

Robert B. Braden, Manager

 

2 of 2